Citation Nr: 0609636	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  00-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected compression fracture, L1, with 
deformity.

2.  Entitlement to an evaluation in excess of 20 percent for 
compression fracture, L1, with deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A low back disability to include degenerative joint 
disease and degenerative disc disease, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service or service-connected L1 fracture.

2.  The competent evidence of record demonstrates that the 
veteran's service-connected compression fracture at L1 is 
asymptomatic.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative joint 
disease and degenerative disc disease, was not incurred in, 
or aggravated by, active service, nor may be presumed to have 
been so incurred, and is not proximately due to, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2005).

2.  The criteria for a disability evaluation in excess of 20 
percent for compression fracture at L1 with deformity have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.951, 4.14, 4.40, 4 .45, 4.59, 4.71a; 
Diagnostic Codes 5285, 5292 5295 (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

VA satisfied its duty to notify by means of September 2002 
and March 2004 letters from the agency of original 
jurisdiction (AOJ) to the appellant, a statement of the case, 
and supplemental statements of the case.  These documents 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's letters informed him that additional information or 
evidence could be submitted to support his claims, and asked 
him to send the information or evidence to the AOJ.  In 
addition, in March 2004 the AOJ sent the veteran a letter in 
which he was specifically requested to provide any evidence 
in his possession that pertained to the claims.  Moreover, 
November 2005 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

He was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities for which service connection is 
sought.  Further, he was not provided notice of the type of 
evidence necessary to establish an effective date if an 
increased rating is awarded.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the December 1999 AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination reports.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The veteran asserts that service connection is warranted for 
a low back disability to include degenerative joint disease 
and degenerative disc disease of the lumbar spine.  In order 
to establish service connection on a direct incurrence basis 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability, and an in-service injury or disease.  The 
evidence of record demonstrates that the veteran has been 
diagnosed with degenerative joint disease of the lumbar spine 
since 1975 and degenerative disc disease of the lumbar spine 
since 1995.  However, the veteran's service medical records 
fail to demonstrate an in-service diagnosis of either 
degenerative joint disease or degenerative disc disease of 
the lumbar spine, or that the veteran ever complained of, or 
sought treatment for, such conditions.

The record, however, does reflect that the veteran was 
involved in a motor vehicle accident in 1953, while he was 
stationed in Germany.  However, the record does not 
demonstrate that the veteran's current degenerative joint 
disease is related to such accident.  The Board observes that 
in October 2000, a private examiner, after an examination of 
the veteran, assessed the veteran as having continuous back 
pain that resulted from post-traumatic degenerative arthritis 
of the spine, which was related to a 1953 jeep accident while 
in service.  However, because the examiner did not review the 
veteran's claims file in conjunction with the examination and 
prior to rendering his opinion, the Board finds that his 
opinion lacks probative value.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, the examiner did not provide any 
supporting clinical data or rationale to support his opinion.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the 
Board finds that the October 2000 private opinion is not 
probative medical evidence.

Moreover, the record reflects that VA examiners in October 
2000 and July 2005 have opined that the veteran's 
degenerative joint disease and degenerative disc disease of 
the lumbar spine are not related to the veteran's in-service 
accident.  Specifically, the examiner from the July 2005 VA 
examination indicated that the veteran's degenerative 
changes, including spondylolysis and disc degeneration, were 
due to the veteran's age and his obesity.  Moreover, the 
examiner indicated that because the veteran's spondylosis was 
diffuse and not focal, that it was less likely due to one 
episode of trauma.  

Thus, as there is no competent clinical opinion of record 
that etiologically relates the veteran's current low back 
symptomology, to include degenerative joint disease or 
degenerative disc disease, to any incident of the veteran's 
active military service, and in the absence of demonstration 
of continuity of symptomatology, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board 
concludes that the veteran is not entitled to a grant of 
service connection on a direct incurrence basis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that arthritis was 
manifested to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that 
the first reported clinical finding consistent with 
degenerative changes in the low back was in 1975, which was 
many years after service.  Hence, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for the 
current degenerative changes found in his low back.

The veteran has also asserted that his current degenerative 
arthritis and degenerative disc disease of the low back are 
secondary to his service-connected compression fracture.  In 
order to establish service connection on a secondary basis, 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310 (2005).  The record reflects that the veteran is 
currently service connected for compression fracture at L1, 
with deformity.  The record also reflects that the veteran 
has been diagnosed with degenerative arthritis, degenerative 
joint disease, and degenerative disc disease.  However, the 
Board finds that the medical evidence of record does not 
establish that the veteran's degenerative joint disease or 
degenerative disc disease of the low back was caused or 
aggravated by his service-connected L1 compression fracture.  
In this regard, on VA examination in September 1999, the 
examiner, after a review of the veteran's claims file, opined 
that the veteran's degenerative arthritis was not in any way 
related to his service-connected compression fracture of L1.  
Similarly, on VA examination in October 2000, the examiner, 
after an examination of the veteran and a review of his 
claims file, opined that the veteran's degenerative joint 
disease was not the result of any injury that occurred during 
service, especially from his February 1953 motor vehicle 
accident.  Moreover, on VA examination in July 2005, the 
examiner indicated that the veteran's degenerative changes 
were due to obesity and aging and that it was unlikely to 
have disc degeneration due to a spinal cord injury.  
Therefore, in light of these findings, the Board concludes 
that the preponderance of the evidence is also against a 
grant of service connection on a secondary basis for his 
current low back disability, to include degenerative joint 
disease and degenerative disc disease.

In conclusion, although the veteran asserts that he has 
additional low back disability, to include degenerative joint 
disease and degenerative disc disease, that is related to 
service, or a service-connected disability, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current degenerative joint disease and degenerative 
disc disease of the low back are related to his active 
military service or service-connected L1 compression 
fracture.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2005), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for low back disability, to 
include degenerative joint disease and degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected compression fracture, L1, with deformity.

2.  Increased Evaluation

The service-connected compression fracture at L1, with 
deformity, has been rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5292 since December 15, 
1975.  As such, the evaluation has been in effect for more 
than 20 years and is protected from being reduced. 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2005).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2005).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2005).  
The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for residuals of compression 
fracture at L1, with deformity pursuant to Diagnostic Codes 
5285-5292.  The veteran filed his claim for an increased 
evaluation for his service-connected compression fracture at 
L1, with deformity on June 10, 1999.  Therefore, the rating 
period for consideration on appeal begins June 10, 1998, one 
year prior to the date of receipt of the claim upon which the 
June 2000 Notice of Disagreement was based.  38 C.F.R. 
§ 3.400(o)(2).

During the pendency of the appeal, substantive changes, which 
became effective September 23, 2002 and September 26, 2003, 
were made to the schedular criteria for evaluating the spine, 
set forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 
27, 2003).  As noted above, service connection has not been 
established for degenerative disc disease of the lumbar 
spine.  As the revisions which became effective September 23, 
2002 pertain only to intervertebral disc syndrome, such 
revised criteria are not for consideration in the instant 
appeal.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  However, in 
VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General Counsel 
held that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

B.  The Old Spine Regulations 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (as in effect prior to September 26, 2003), pertaining 
to residuals of a fracture of the vertebra, a 100 percent 
disability rating is warranted for residuals resulting in 
cord involvement, causing one to be bedridden, or requiring 
long leg braces. Special monthly compensation should be 
considered, with lesser involvements being rated for limited 
motion and nerve paralysis.  A 60 percent disability rating 
is warranted when there is no cord involvement, but there is 
abnormal mobility requiring a neck brace (jury mast). In all 
other cases, the residuals should be rated in accordance with 
definite limited motion or muscle spasm and 10 percent should 
be added for a demonstrable deformity of a vertebral body.  
Under both ankylosis and limited motion, a rating should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  This 
is the maximum schedular evaluation assignable under that 
diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.  A 20 percent evaluation is 
contemplated for moderate limitation of lumbar spine motion.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent rating.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

C.  The Revised Spine Regulations

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (codified at 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235 - 5242), relative to 
vertebral fracture (Diagnostic Code 5235), and lumbosacral 
strain ( Diagnostic Code 5237), a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Note (5) under the amended schedule, in pertinent part, 
indicates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in a 
neutral position (zero degrees) always represents favorable 
ankylosis.

The RO has assigned a 20 percent evaluation for the veteran's 
service-connected compression fracture at L1, with deformity 
disability.  In this case, the evidence of record does not 
show that the criteria for an increased rating have been met 
under either the old or the new criteria and that the current 
20 percent evaluation, which is protected, appears to reflect 
the extent of the disability.  In this regard, at no time 
prior to September 26, 2003, was there evidence that the 
veteran's vertebral body deformity caused abnormal mobility 
and required a neck brace.  

Under the prior version of Diagnostic Code 5292, severe 
limitation of motion of the lumbar spine warrants a 40 
evaluation.  The record indeed reflects that the veteran 
displayed limitation of motion of the lumbar spine on VA 
examination in August 1999 and October 2000.  However, the 
record reflects that the lumbar spine manifestations that 
currently predominate are not service-connected on any basis.  
In this regard, is also significant to point out that VA 
examiners in September 1999 and October 2000 opined that the 
veteran's lower back symptomology, including arthritis, was 
not due to a service-connected compression fracture of L1.  
The Board notes because the record demonstrates that the 
veteran's lower back manifestations are not the result of a 
service-connected disease or injury, they cannot be 
considered in the service-connected disability evaluation.  
See 38 C.F.R. § 4.14.  Thus, in light of the fact that the 
veteran's symptomology is not related to his service-
connected disability and in the absence of objective evidence 
to the contrary, the Board concludes that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for the veteran's service-connected compression 
fracture at L1 with deformity disability, under the old 
regulations pertaining to disabilities of the spine, in 
effect prior to September 26, 2003.

The Board also concludes that the veteran is not entitled to 
an increased evaluation under the revised spine regulations.  
In this regard, on VA examination in August 2005, the veteran 
displayed very limited motion of the thoracolumbar spine.  
However, the examiner stated such limitation of motion was 
due to obesity.  The examiner further reported that the 
veteran displayed neurological deficits and diagnosed him 
with disc degeneration.  However, he also indicated that the 
veteran's disc degeneration was due to obesity, aging, and 
spondylosis, and not to his service-connected compression 
fracture with L1 deformity.  As such, the Board again notes 
that because the veteran's neurologic manifestations are not 
the result of a service-connected disability, they cannot be 
considered in the service-connected disability evaluation.  
See 38 C.F.R. § 4.14.  Thus, in light of the fact that the 
veteran's symptomology is not related to his service-
connected disability and in the absence of objective evidence 
to the contrary, the Board concludes that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for the veteran's service-connected compression 
fracture at L1 with deformity disability, under the revised 
regulations, in effect from September 26, 2003.

In conclusion, for all of the foregoing reasons, the Board 
finds that the 20 percent evaluation in effect for the 
veteran's compression fracture, L1, with deformity is 
appropriate and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005)
.

ORDER

Entitlement to service connection for a low back disability, 
to include degenerative joint disease and degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected compression fracture, L1, with deformity, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
compression fracture, L1, with deformity, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


